               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN J. BOLUS, et al.,                               No. 4:15-CV-01062

            Plaintiffs,                               (Judge Brann)

      v.

AMY CARNICELLA, et al.,

            Defendants.

                                       ORDER

      AND NOW, this 26th day of February 2020, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

      1.    Non-Party Northridge Group Inc.’s Motion to Modify Plaintiffs’ Subpoena,

            ECF No. 114, December 2, 2019, is DENIED.

      2.    With respect to Instruction 2 of Plaintiffs’ Subpoena referenced in the

            accompanying Memorandum Opinion, Northridge is ordered to produce all

            documents in Microsoft Word searchable form and in the manner in which

            the documents were maintained in the regular course of business.

      3.    With respect to Instruction 3 of Plaintiffs’ Subpoena referenced in the

            accompanying Memorandum Opinion, Northridge is ordered to, where

            possible, produce ESI in the requested form, in native format, and with the

            ESI’s original metadata.

                                               BY THE COURT:



                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge
